Citation Nr: 0120114	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to February 12, 1998.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968 and from March 1972 to November 1995.  The 
appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and July 1999 decisions of 
the Atlanta, Georgia RO in which the appellant was advised 
that he was entitled to VA educational assistance under 
Chapter 35, but that he was not entitled to benefits for any 
period which is more than one year from the date VA received 
the claim for benefits.  Thereafter, the veteran's claims 
file was subsequently transferred to the Buffalo, New York 
RO.  The appellant appealed and he and his mother testified 
at a hearing before the undersigned member of the Board in 
Washington, D.C., in May 2001.


REMAND

Initially, the Board notes that there are significant 
portions of the appellate record which are not part of the 
current claims folder.  Of particular note is a September 
1998 Board decision which held that a 100 percent schedular 
rating for residuals of head trauma with dementia was 
permanent and total and awarded entitlement to Dependents 
Educational Assistance under 38 U.S.C. Chapter 35.  
Thereafter, in November 1998, the RO determined that the 
proper effective date for award of Dependents Educational 
Assistance benefits was September 30, 1996.  At his May 2001 
hearing before the undersigned member of the Board, the 
appellant submitted a copy of the above-noted September 1998 
Board decision and a copy of the statement of the case (SOC) 
referencing the above actions.  In addition, the appellant's 
claim has been handled by three different regional offices: 
Atlanta, Georgia, Montgomery, Alabama, and Buffalo, New York.  
The reason for this is unclear inasmuch as it is indicated 
that the veteran has never lived in Georgia or New York.  
Based on the importance of materials sent to the appellant 
and received from him, it is imperative that all pertinent 
records are obtained and associated with the claims folder 
prior to any determination regarding payment of education 
benefits under Chapter 35.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating for a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2000).  The issue in this 
case is not whether the claimant is eligible for Chapter 35 
benefits.  Rather, the issue that must be decided here is the 
proper commencing date for the award of Chapter 35 
educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
Chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1998).

As noted above, the veteran was awarded Chapter 35 
Educational Assistance benefits by the RO, effective 
September 30, 1996, based on the September 1998 Board 
decision.  On February 12, 1999, the RO received the 
claimant's Application for Survivors' and Dependents' 
Education Assistance (VA Form 22-5490).  By VA letter of May 
21, 1999, the RO notified the appellant that he could not get 
VA educational benefits for any period which is more than one 
year from the date VA received the claim for benefits.  On 
September 3, 1999, the RO received an Enrollment 
Certification (VA Form 22-1999), dated August 30, 1999, for 
the enrollment period of January 16, 1995, through May 7, 
1997, at Virginia Polytechnical and State University.  The 
claimant disagreed with the commencement date of the award of 
Chapter 35 benefits, and initiated this appeal.

As noted above, under the regulations in effect prior to June 
3, 1999, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was later.  38 C.F.R. § 21.4131 
(1998).

Under the regulations in effect after June 3, 1999, the Board 
initially finds that the eligibility provisions of 38 C.F.R. 
§ 21.3041 appear to be applicable to this case as the 
claimant is a child of the veteran.  (The provisions of 
38 C.F.R. § 21.3046 pertain to eligibility of a veteran's 
spouse).  The provisions of 38 C.F.R. § 21.3041(b)(2)(ii) 
provide that an eligible child may have a beginning date 
later than that of the basic beginning date if the effective 
date of the total disability rating occurs after the child 
has reached 18 but before the child has reached age 26, 
wherein the beginning date of eligibility will be the 
effective date of the rating or date of notification to the 
veteran, whichever is more advantageous to the eligible 
child.  38 C.F.R. § 21.3041(b)(2)(ii) (2000)(emphasis added).  
However, the Board notes that the revised provisions state 
that the commencing date of the award of educational 
assistance is the latest of: the beginning date of 
eligibility, the date one year before the date of the claim, 
or the date the school certifies.  38 C.F.R. § 21.4131(d) 
(2000).  According to 38 C.F.R. § 21.1029, the date of a 
claim is the date on which a valid claim or application for 
educational assistance is filed with the VA for the purposes 
of determining the commencing date of an award of that 
educational assistance.  Additionally, 38 C.F.R. § 21.1029 
defines a formal claim as when the claimant files with the VA 
and the claim is a claim for educational assistance.  
38 C.F.R. § 21.1029 (2000).

The claimant maintains that he could not meet the 
requirements in this case, as the benefits did not exist 
until they were granted in the November 1998 rating decision.  
In this case, the beginning date of eligibility was September 
30, 1996.  One year before the date of the claim is February 
12, 1998.  The enrollment certification form was received by 
VA on September 3, 1999.  However, insofar as the claims 
folder is not complete, the case must be remanded to comply 
with the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The Buffalo, New York RO should 
contact the RO's in Atlanta, Georgia, 
and Montgomery, Alabama, and obtain all 
records pertaining to the appellant's 
claim to include a complete and full 
copy of the veteran's claims folder.  
All records received should be 
associated with that part of the claims 
folder which is currently assembled.

2.  The RO should review the 
appellant's claim for educational 
benefits under the revised and expanded 
effective date provision of 38 U.S.C.A. 
§ 5113, The Veterans Benefits and 
Health Care Act of 2000, Pub. L. No. 
106-419, to determine whether he is 
eligible for retroactive educational 
benefits.  The appellant's claim should 
be considered in light of all 
applicable evidence of record and all 
pertinent legal authority, as well as 
the recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.  If any 
benefit sought remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this remand is to ensure due process and to 
comply with a precedent decision of the Court and recently 
enacted legislation.  The appellant need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

